DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application

In the Amendment dated 22 Sept 2021, the following has occurred: 
Claims 1 and 9 have been amended. 
Claims 1-12 are pending. 

Allowable Subject Matter

Claims 1-12 are allowed.
The following is an examiner’s statement of reasons for allowance:
Applicant’s claims are directed to a particular method of using a medical sensor configured to monitor one or more patients and output a continuous data stream comprising a plurality of sensor measurements, receive a plurality of events with a time of occurrence, comprising a plurality of sensor measurements and plurality of external events pertaining to said one or more patients; identify a target sequence of target events in the plurality of events, wherein the target sequence comprises a first target event followed by a second target event, where the first target event comprises administration of a medication and the second target event comprises a medical occurrence; identify a plurality of matching sequences each comprising the first event followed by the second event; augmenting each of the plurality matching sequences with temporally related events of the plurality of events; cluster the plurality of augmented matching sequences in a plurality of event clusters, wherein a portion of the 
Regarding the 112(a) rejection of Claims 1-12, the rejections are withdrawn in view of Applicant’s amendments to Claims 1 and 9.  
Regarding the 112(b) rejection of Claims 1-12, the rejections are withdrawn in view of Applicant’s amendments to Claims 1 and 9.  
Regarding the 101 rejection of Claims 1-12.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANNE-MARIE K ALDERSON whose telephone number is (571)272-3370.  The examiner can normally be reached on Mon-Fri 9:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janice Mooneyham, can be reached on 571-272-6805.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	





/A. K. A./Examiner, Art Unit 3626                                                                                                                                                                                                        
/JONATHAN DURANT/Primary Examiner, Art Unit 3626